DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yano US 2005/0122270 in view of Kazunori JP 10-197662.
Regarding claim 1, Yano discloses a watch comprising (Fig. 7): a dial plate (82); an antenna that receives a satellite radio wave (70); an upper side display component fitted to a rotation axis projecting toward a visible side of the dial plate (85), a hand being fitted to the rotation axis (85a); and a lower side display component that is disposed at a rear surface side of the dial plate within an exterior shape of the dial plate and that is capable of displaying information different from that of the upper side display component (83)[0092] (i.e. LCD 83 is capable of displaying information different from 85), wherein the watch displays time information by at least one of the upper side display component and the lower side display component (Fig. 6), wherein a movement in the watch includes: a first component layer on which at least a part of a wheel train mechanism for driving the upper side display component, a motor for driving the wheel train mechanism, and a motor driving circuit for driving the motor are disposed (85) [0092], and a second component layer that is positioned between the first component layer and the dial plate (represented by the boundary layer of 85 up to the bottom surface of dial 82 in Fig. 7), and on which the lower side display component and, 2wherein the antenna not to be planary overlapped with, and so as to be disposed in parallel to, the lower side display component (see Fig. 7), and wherein the rotation axis to which at least one of an hour hand, a minute hand and a second hand are fitted is disposed between the lower side display component and the antenna in a plan view, see Figs. 6-8.
Yano does not disclose at least a part of a driving component for driving the lower side display component are disposed on the second component layer and the antenna is disposed on the second component layer so as to be planarly overlapping a metal component disposed on the first component layer.
However, Kazunori discloses a watch comprising (Figs. 29-31): at least a part of a driving component (7) for driving the lower side display component (i.e. LCD 6) is disposed on the bottom surface of LCD 6, see Fig. 31, [0053], similar to the components in the second component layer of Yano in Fig. 7 beneath element 83. Yano does not explicitly disclose that one of these components is a driving component as claimed. Kazunori further discloses the antenna is disposed on the second component layer so as to be planarly overlapped with a metal component disposed on the first component layer (i.e. 2 is overlapped with 161, which includes metal components (see Fig. 31 [0080])), so as not to be planary overlapped with the lower side display component (see Fig. 31, the LCD 6 is not overlapping w/ antenna 2) the rotation axis is disposed between the lower side display component and the antenna, see Fig. 31.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yano to include a driving component on the second component layer as suggested by Kazunori because doing so will allow for LCD to be in a modular display unit with its own driving component. Further,  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the location of the movement from the location shown by Yano to a location on so antenna is disposed on the second component layer so as to be planarly overlapped with a metal component disposed on the first component layer suggested by Fig. 31 of Kazunori because absent any criticality, is only considered to be an obvious modification of the Yano device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified. See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI. In this case, modifying the placement of the movement would not change the function of the device in order for the watch to appropriately display the time.
Regarding claims 2 and 7, Yano and Kazunori further discloses the watch, wherein the lower side display component is a liquid crystal panel or a date indicator for displaying a date (i.e. LCD 83).


Regarding claims 8 and 9, Yano and Kazunori further discloses the watch, at least one of a 24-hour wheel, a day motor, a day indicator, and a watch substrate is a planar metal component disposed below the patch antenna, see Kazunori (motor [0080] of 161).
	Yano and Kazunori do not disclose the antenna is a patch antenna 
However, Kazunori further discloses the antenna is a patch antenna [0084].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Yano to be a patch antenna as suggested by Kazunori because simply substituting one known antenna for another provides the predictable result that the time will still be able to be received by radio waves from satellite signals in order to provide correct time.
Regarding claims 12 and 13, Yano and Kazunori further discloses the watch, wherein the metal component has a planar form, see Kazunori (i.e. gear [0080]).
Regarding claims 14 and 15,  Yano and Kazunori further discloses the watch, wherein a reception circuit component, operative for receiving a predetermined radio wave received by the antenna, that is disposed on the first component layer Yano [0092] or a layer opposite from the second component layer with the first component layer interposed therebetween.

Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yano and Kazunori in view of Saito US 3,716,984.
Regarding claims 5 and 6, Yano and Kazunori discloses the watch, with an operation mechanism that performs an operation relating to a display operation of the upper side display component or lower side display component using an external operation member (61).
Yano and Kazunori do not disclose the operation mechanism is the metal component or is disposed on the first component layer.
However, Kazunori further discloses the watch, wherein an operation mechanism that performs an operation relating to a display operation of the upper side display component or the lower side display component using an external operation member is disposed on the first component layer, (163 [0063], see Fig. 29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yano and Kazunori as suggested by Kazunori to have the operation mechanism disposed on the first component layer because doing so allows the operation mechanism to easily access the movement of the watch
Additionally, Saito discloses that watch stems are known to be made of metal, see col. 2 lines 1-2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yano and Kazunori to have the crown/stem be made of metal as suggested by Saito because doing so provides durability and strength to the device.
Regarding claims 10 and 11, Yano, Kazunori and Saito as described in the paragraphs above further discloses the watch, the operation mechanism is a rear rotary disposed below the antenna (163 [0063], see Fig. 29).
	Yano, Kazunori, and Saito do not disclose the antenna is a patch antenna 
However, Kazunori further discloses the antenna is a patch antenna [0084].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Yano, Kazunori, and Saito to be a patch antenna as suggested by Kazunori because simply substituting one known antenna for another provides the predictable result that the time will still be able to be received by radio waves from satellite signals in order to provide correct time.

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments towards patentability, Yano and Kazunori and the other combinations as set forth in this office action render obvious all of the claims. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, there was substantial knowledge within the level of ordinary skill before the time the claimed invention was effectively filed that was not gleaned from applicant’s disclosure which relates to the reorganization of internal components of electromechanical watches. The placement of LCD displays, antennas, and the mechanical movement portions of the electromechanical watch inside the watch casing is frequently a determination of ordinary skill based on the need for space, desired performance of antennas and other electronic components, and the reduction of interference on the movement from electromagnetic sources. Kazunori itself discloses numerous configurations in the Figures relating to these sorts of electromechanical watches and Yano discloses another such configuration in Fig. 7. Therefore, because the desired placement of these components was well known in the prior art before the instant application considering Yano was published in 2005 and Kazunori in 1998, the rejection does not rely on improper hindsight.
Below are annotated drawings showing the difference between Yano and Kazunori and modifications being made essentially to rearrange the antenna and the upper side display so that a portion of the upper side display (i.e., the movement) is below the circuit board.

    PNG
    media_image1.png
    432
    652
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    336
    564
    media_image2.png
    Greyscale

Kazunori also discloses configurations where the antenna is on the side of the upper side display similar to Yano Fig. 7, e.g., compare above Fig. 31 with Figs. 16, 18, 26-28, and 34-42. Kazunori also discloses in [0079]-[0080] the purpose of the separation of placement between the movement 161 and the antenna is to reduce interference and noise of the antenna from the stepper motor. The circuit board in this configuration in Fig. 31 provides some insulation of the movement 161 and the antenna. Furthermore, [0010] Kazunori discloses the overall purpose of the embodiments of the invention is to provide “with a simple configuration, effectively suppresses the influence of noise, enables high-density mounting of components, achieves further downsizing, and [i]t is an object of the present invention to provide a receiving apparatus that can improve reception performance.” 
Regarding applicant’s arguments that because Fig. 31, the rotation axes penetrate through the center through hole of the flat antenna 2 and so this differs from the claimed invention, the claims do not presently recite that the rotation axis is entirely between the lower side display component and the antenna. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the right side of the antenna in Kazunori in Fig. 31 still reads on the rotation axis disposed between the lower side display component (left side) and the antenna in a plan view. Further, Yano already discloses this arrangement in Fig. 7. Alternatively, Kazunori is not specifically taught for the particular annular donut structure of the antenna and merely suggested for moving the antenna of Yano to a portion that overlaps the movement. Kazunori suggests that this would be effective in either providing it on the left or the right side of the rotation axis, which allows for isolation of the movement from the antenna and provide for a compact watch casing.  
Regarding applicant’s arguments that there is no basis to rely on JP to selectively move components in Kazunori around, as described above, Kazunori suggests moving the movement of the device below the circuit board would provide further insulation from the antenna. This is compatible with the teachings of Yano considering applicant correctly states that the objective of Yano is to prevent degrading antenna performance in [0094]-[0096]. Kazunori merely suggests another way to further prevent degrading antenna performance as described above. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yano to include a driving component on the second component layer as suggested by Kazunori because doing so will allow for LCD to be in a modular display unit with its own driving component. Further,  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the location of the movement from the location shown by Yano to a location on so antenna is disposed on the second component layer so as to be planarly overlapped with a metal component disposed on the first component layer suggested by Fig. 31 of Kazunori because absent any criticality, is only considered to be an obvious modification of the Yano device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified. See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI. In this case, modifying the placement of the movement would not change the function of the device in order for the watch to appropriately display the time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844